Title: To James Madison from Thomas Jefferson, 16 February 1817
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Feb. 16. 17.
        
        The bearer hereof, mr. George Flower, is an English gentleman farmer, was the companion of mr. Burkbeck in his journey through France, and is the person to whom the dedication of that book is addressed, he came over on behalf of his own family and that of mr. Burkbeck, to chuse a settlement for them. Having made the tour of the temperate latitudes of the US. he has purchased a settlement near Lynchburg. He came recommended to me from M. de la Fayette and M. de Lasteyrie, and is indeed worthy of all recommendation. He is well informed of men and things in England, without prejudice in their favor, and communicative. Believing you will find satisfaction & information from his conversation, I ask permission for him to make his bow to you as he passes through Washington where he proposes to rest a day or two in his progress Northwardly to embark for England. Ever affectionately & respectfully yours
        
          Th: Jefferson
        
      